19-683 (L)
   Meide Zhang v. Liang Zhang
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO
A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS
GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S
LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH
THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY
CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

          At a stated term of the United States Court of Appeals for the Second Circuit, held
   at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
   York, on the 8th day of June, two thousand twenty-two.

   PRESENT:
              REENA RAGGI,
              DENNY CHIN,
              RICHARD J. SULLIVAN,
                    Circuit Judges.
   _____________________________________

   MEIDE ZHANG, individually and on behalf
   of all others similarly situated,
   ZHONGLIANG QIU, individually and on
   behalf of all others similarly situated,
                            Plaintiffs-Appellants,
                    v.                                                     Nos. 19-683 (L), 21-1328
                                                                          (CON), 22-1012 (CON)
   LIANG ZHANG, RU QIU LI, SUNSHINE USA
   INC., d/b/a WU LIANG YE,
                            Defendants-Appellees. ∗

   ∗
       The Clerk of Court is respectfully directed to amend the official case caption as set forth above.
_____________________________________

FOR PLAINTIFFS-APPELLANTS:                     DAVID YAN, Law Offices of David
                                               Yan, Flushing, NY.

FOR DEFENDANTS-APPELLEES:                      ELIZABETH L. MO (Hugh H. Mo,
                                               Pedro Medina, Jr., on the brief), The
                                               Law Firm of Hugh H. Mo, P.C.,
                                               New York, NY.



      Appeal from a judgment of the United States District Court for the Southern

District of New York (Lorna G. Schofield, Judge.).


      UPON      DUE     CONSIDERATION,           IT    IS   HEREBY       ORDERED,

ADJUDGED, AND DECREED that the judgment of the district court entered on

May 10, 2021, is AFFIRMED.

      Plaintiffs-Appellants Meide Zhang and Zhongliang Qiu, and their counsel,

David Yan, appeal from the district court’s order awarding Defendants attorneys’

fees and costs in connection with certain proceedings below. The sanction was

awarded against Yan after he inadvertently provided the jury with unadmitted

evidence, causing the district court to order a retrial on one particular issue. Yan

has already attempted to challenge the fee award once before, within the context

of his clients’ earlier merits appeal. See generally Meide Zhang v. Liang Zhang, 816

F. App’x 525 (2d Cir. 2020). While affirming all other aspects of the district court’s


                                          2
judgment, we dismissed Yan’s challenge to the fee award for lack of jurisdiction

because the district court had not yet reduced the award to a sum certain. Id.

at 531. We also held, id. at 532, that any future appeal would be referred to this

panel pursuant to the procedure outlined in United States v. Jacobson, 15 F.3d 19, 22

(2d Cir. 1994). Following our remand, the district court issued its opinion and

order awarding Defendants fees and costs in the amount of $67,802.94. Plaintiffs

appealed.

      Though we review the decision to impose sanctions for abuse of discretion,

“our review is more exacting than under the ordinary abuse-of-discretion

standard.” Liebowitz v. Bandshell Artist Mgmt., 6 F.4th 267, 280 (2d Cir. 2021)

(citation and quotation marks omitted). Review of the amount of the fees imposed,

however, “is highly deferential.” Merck Eprova AG v. Gnosis S.p.A., 760 F.3d 247,

265 (2d Cir. 2014) (citation omitted). Here, Yan challenges both the district court’s

decision to award fees in the first place and the particular fee amount, arguing that

(1) the doctrine of unclean hands should have prevented the district court from

awarding any fees to Defendants, and (2) even if the district court was permitted

to award fees, the award it ordered was nonetheless excessive, relative both to




                                          3
Yan’s conduct and to his ability to pay. We take each argument in turn. 1

       First, Yan argues that the doctrine of unclean hands precludes Defendants

from recovering fees because Defendants arranged a “fraudulent transfer of

assets” from the corporate defendant, Sunshine USA, in an effort to frustrate

Plaintiffs’ ability to collect on their judgment. Sp. App’x at 39 (citation omitted).

The district court declined to pass on this argument, holding that Yan waived it

by failing to raise it before the magistrate judge to whom the motion was referred

for a report and recommendation. We disagree that Yan waived this argument.

Although he did not use the phrase “unclean hands” before the magistrate judge,

his memorandum of law in opposition to Defendants’ motion for attorneys’ fees

discussed at length Defendants’ alleged “sophisticated scheme to defraud the

Plaintiffs as creditors in order to frustrate the enforcement of the judgment” and

make Sunshine USA judgment-proof. Plaintiffs’ Memorandum of Law at 10,




1When we considered Yan’s prior appeal, “[w]e note[d] that the appeal of the sanctions order
raised the issue of whether attorneys’ fees may be awarded as sanctions for an attorney’s
misconduct in the absence of a finding of bad faith.” Zhang, 816 F. App’x at 531. On this appeal,
however, Yan has affirmatively abandoned the argument that a finding of bad faith is required
before a district court may impose sanctions pursuant to its inherent authority for misconduct
not inherent to client representation, so we do not address it. See Appellants’ October 26, 2021
Br. at 56–57 (“[T]he issue is no longer whether the district court need not find bad faith before
imposing a sanction under its inherent power.”).




                                                4
Zhang v. Zhang, No. 1:16-cv-04013-LGS-SLC (S.D.N.Y. July 29, 2020) (ECF No. 312).

This sufficed to preserve the argument for our review, even though he now labels

it somewhat differently – with the moniker “unclean hands.”

      While Yan adequately preserved his unclean hands argument, we have no

trouble determining that it is nonetheless meritless. “Courts apply the maxim

requiring clean hands where the party asking for the invocation of an equitable

doctrine has committed some unconscionable act that is ‘directly related to the

subject matter in litigation’ and has injured the party attempting to invoke the

doctrine.” PenneCom, B.V. v. Merrill Lynch & Co., 372 F.3d 488, 493 (2d Cir. 2004)

(quoting Weiss v. Mayflower Doughnut Corp., 1 N.Y.2d 310, 316 (1956)); see also

Precision Instrument Mfg. Co. v. Auto. Maint. Mach. Co., 324 U.S. 806, 814 (1945)

(explaining that the doctrine “closes the doors of a court of equity to one tainted

with inequitableness or bad faith relative to the matter in which he seeks relief,

however improper may have been the behavior of the defendant”) (emphasis

added).

      In this case, Defendants’ alleged unconscionable act of rendering a corporate

entity judgment-proof – about which Yan’s allegations are conclusory and

confusing – has nothing to do with the sanction against Yan. That sanction



                                         5
resulted from Yan’s providing the jury with unadmitted evidence. Even if we

were to assume the existence of a scheme to make Defendants judgment-proof,

such a scheme has no relevance to, and therefore does not constitute “unclean

hands” with respect to, Yan’s sanctioned conduct.                 Yan does not argue, for

example, that Defendants also provided the jury with unadmitted evidence or

were otherwise somehow responsible for his actions. Thus, acknowledging that

the district court should have addressed this issue, we conclude in the first

instance that Yan’s unclean hands objection to the fees award fails as a matter of

law. See, e.g., United States v. Carpenter, 252 F.3d 230, 236 (2d Cir. 2001) (deciding

an issue in the first instance, without “remand[ing] . . . for additional factfinding,”

where the issue could be decided “as a matter of law”); see also McGowan v. United

States, 825 F.3d 118, 123 (2d Cir. 2016) (explaining that the presumption against an

appellate court’s consideration of an argument in the first instance “is prudential,

not jurisdictional,” and can yield to “the interests of judicial economy”) (citation

omitted). 2



2On May 4, 2022, Yan brought a new appeal in connection with the fees award against him, and
he moved on May 9 to consolidate it with the principal appeal we are considering. We granted
the motion and consolidated the appeals. In this latest appeal, Yan asserts his familiar “unclean
hands” arguments, now contending that the district court should have granted him an extension




                                                6
       Yan’s arguments that the amount of the $67,802.94 fees award is

disproportionate – relative both to the severity of his breach and to his ability to

pay – are also unavailing. With respect to the former, an attorneys’ fees sanction

pursuant to the court’s inherent powers “must be compensatory rather than

punitive.” Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178, 1186 (2017). There

is no doubt that the district court’s sanction of Yan was compensatory, not

punitive, as it was tied directly to the costs that opposing counsel incurred in

response to Yan’s “egregious” error of “submitting unadmitted deposition

excerpts to the jury.” Zhang, 816 F. App’x at 529. These costs were limited to the

costs of the partial retrial that ensued – no more, no less. Yan curiously contends

that the fee award here is disproportionate to the brief and accidental lapse that

prompted the retrial, but he cites no authority – and we are aware of none –




to file a Federal Rule of Civil Procedure 60(b)(3) motion that urged reconsideration of the fees
award because of Defendants’ fraud. Once more, however, the alleged fraud has nothing to do
with the conduct at issue in the district court’s award of attorneys’ fees, which precludes
application of the unclean hands doctrine. Moreover, although Appellees brought a motion to
dismiss this consolidated appeal on the basis that there is no final order from which Appellants
may take a timely appeal, “we may assume hypothetical jurisdiction” and decide the merits of a
case when the potential jurisdictional defect is statutory rather than constitutional. Butcher v.
Wendt, 975 F.3d 236, 242 (2d Cir. 2020). Because the consolidated appeal presents a merits
question similar to the one we are already deciding, we assume hypothetical jurisdiction, DENY
Appellees’ motion to dismiss, and affirm the district court on the merits.




                                                7
suggesting that fees must be tied to the duration of the error, rather than its

consequences. Indeed, such a principle would conflict with the nature of these

fees awards as “compensatory.” As for Yan’s argument that the district court

erred by not considering the extreme financial burden that imposing these

sanctions would cause him, he did not raise this argument in the district court, so

he has failed to preserve it for our review. See, e.g., Allianz Ins. Co. v. Lerner, 416

F.3d 109, 114 (2d Cir. 2005).

      We have considered Yan’s remaining arguments and find them to be

meritless. In sum, Yan offers no reason to conclude that the district court abused

its discretion in awarding Defendants attorneys’ fees and costs against Yan in the

amount of $67,802.94. Accordingly, we AFFIRM the judgment of the district court.

                                        FOR THE COURT:
                                        Catherine O’Hagan Wolfe, Clerk of Court




                                           8